Exhibit 10.3

Summary of the Avaya Inc. Non-Employee Director Compensation Program
(as of November 2, 2006)

The following amounts are payable to non-employee Directors of Avaya Inc. (the
“Company”) in connection with their service on the Company’s Board of Directors
(the “Board”):

·                  Upon becoming a member of the Board, each new non-employee
Director receives an inaugural grant of restricted stock units having a total
value on the date of grant of $50,000. The restricted stock units are placed in
that Director’s deferred share account under the Company’s Deferred Compensation
Plan, and, assuming they have vested, the underlying shares are distributed to
that Director upon retirement from the Board.

·                  All non-employee Directors receive an annual retainer of
$100,000.

·                  The non-executive Chairman of the Board receives an
additional annual retainer of $35,000 for service in that role.

·                  The Lead Director of the Board receives an additional annual
retainer of $25,000 for service in that role.

·                  The chairpersons of the following committees of the Board
receive the following additional amounts for chairing those committees:

·

 

Audit

 

$20,000

·

 

Compensation

 

$10,000

·

 

Governance

 

$10,000

·

 

Finance

 

N/A

 

·                  Non-employee Directors receive the following additional
amounts for serving as members of the following committees, which amounts are
incremental for committee chairpersons:

·

 

Audit

 

$10,000

·

 

Compensation

 

$5,000

·

 

Governance

 

$5,000

·

 

Finance

 

$2,500

 

The retainers are payable as of March 1 of each fiscal year.  Directors do not
receive separate meeting fees.

Non-employee Directors are required to elect to receive at least 50% of their
retainers in the Company’s common stock, to be received either at the time of
payment of their retainers or to be placed in their deferred share accounts
under the Company’s Deferred Compensation Plan. Any remaining amounts may be
paid in cash, but in no event is the cash paid permitted to exceed 50% of their
retainers.

Directors can elect to defer all or part of the cash portion of their retainers
under the Company’s Deferred Compensation Plan. The interest rate on cash
deferrals is determined by the Board.

The Company also provides non-employee Directors with travel accident insurance
when traveling in connection with Company-related business. The Company does not
provide a retirement plan or other perquisites for non-employee Directors. 
Directors have an opportunity to participate in the Avaya Product Program for
Directors, in which certain Avaya products (specifically, an Avaya IP Office
system for one location with up to 20 telephones) and associated maintenance
services are provided at no charge; however, the equipment and the related
maintenance is taxable as income to any Director that chooses to participate,
and the Company provides a gross-up for the resulting taxes.


--------------------------------------------------------------------------------